           Case 3:19-cv-05756-BJR-DWC Document 74 Filed 01/28/21 Page 1 of 3




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    KYNTREL TREVYONE JACKSON,                            No. 3:19-CV-5756-BJR-DWC

 9                                   Plaintiff,            ORDER ADOPTING REPORT AND
              v.                                           RECOMMENDATION AND
10                                                         DENYING PLAINTIFF’S MOTION FOR
      HEIDI L. ROMERO, et al.,                             PRELIMINARY INJUNCTION AND
11                                   Defendants.           APPOINTMENT OF COUNSEL
12

13
            This matter comes before the Court on a Report and Recommendation of Magistrate
14
     Judge David W. Christel on Plaintiff’s Motion for Preliminary Injunction and Appointment of
15

16   Counsel. No objections to the Report and Recommendation have been filed. Having reviewed

17   the Report and Recommendation, the materials filed by the parties in support of and in

18   opposition to the motion, and the balance of the record, the Court finds and ORDERS as follows:
19
            (1) The Court ADOPTS the Report and Recommendation (Dkt. No 70).
20
            (2) Plaintiff’s request for a preliminary injunction (Dkt. No. 65) is DENIED for the
21
     reasons set forth in the Report and Recommendation.
22
            (3) Plaintiff’s request for appointment of counsel, which Plaintiff included in the pending
23

24   motion (Dkt. No. 65 at 2), is also DENIED. The Court finds that appointment of counsel for

25   Plaintiff is not warranted for the reasons set forth below.
26


                                                       1
           Case 3:19-cv-05756-BJR-DWC Document 74 Filed 01/28/21 Page 2 of 3




 1          In the pending motion, Plaintiff requested appointment of counsel based on his alleged

 2   inability to conduct legal proceedings at the Washington Corrections Center (WCC). Dkt. No.
 3   65 at 2. However, as the Report and Recommendation notes, Defendants have offered evidence
 4
     indicating that Plaintiff has been able to access the Court’s electronic filing system at WCC and
 5
     that numerous documents have been delivered directly to him at WCC. Dkt. No. 70 at 4-5.
 6
     Plaintiff has not offered evidence to dispute Defendants’ evidence, nor has he objected to the
 7

 8   finding in the Report and Recommendation that “the evidence tendered by Defendants belies

 9   Plaintiff’s allegations to the contrary.” Dkt. No. 70 at 5. As a result, Plaintiff has not

10   demonstrated that appointment of counsel is necessary due to an inability to conduct legal
11   proceedings at WCC.
12
            Plaintiff also has not demonstrated that appointment of counsel is warranted by
13
     exceptional circumstances. See Agyeman v. Corrections Corp. of Am., 390 F.3d 1101, 1103 (9th
14
     Cir. 2004) (noting that under 28 U.S.C. § 1915(e)(1), appointment of counsel for a person
15

16   proceeding in forma pauperis is granted only in exceptional circumstances). “A finding of

17   exceptional circumstances requires an evaluation of both ‘the likelihood of success on the merits

18   [and] the ability of the petitioner to articulate his claims pro se in light of the complexity of the
19
     legal issues involved.’” Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986) (quoting
20
     Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). On the record before the Court, Plaintiff
21
     has not demonstrated a likelihood of success on the merits of his claims. The motion before the
22
     Court does not address the merits of Plaintiff’s claims, but instead focuses on his allegations
23

24   regarding barriers in litigating this case at WCC. In addition, a review of the record indicates

25   that the legal issues in this case are not overly complex, and that Plaintiff is quite capable of
26


                                                        2
           Case 3:19-cv-05756-BJR-DWC Document 74 Filed 01/28/21 Page 3 of 3




 1   articulating his claims as a pro se litigant. Therefore, the Court concludes there are not

 2   exceptional circumstances to warrant appointment of counsel for Plaintiff.
 3          (4) The Clerk is directed to send copies of this Order to Plaintiff, to counsel for
 4
     Defendants, and to the Honorable David W. Christel.
 5
            Dated this 28th day of January, 2021.
 6

 7

 8
                                                    A
                                                    Barbara Jacobs Rothstein
                                                    U.S. District Court Judge
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                                        3
